PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/524,899
Filing Date: 5 May 2017
Appellant(s): NAKAMURA et al.



__________________
Alan C. Townsley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/1/2021.


(A) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 8/4/2020 from which the appeal is taken have been modified by the pre-appeal conference  dated 3/1/2021 and appellant amendments dated 11/4/2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:  35 U.S.C. 112(a)
MAINTAINED REJECTIONS
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon) without significantly more. The claim(s) recite(s)a law of nature and an abstract idea. These judicial exceptions are not integrated into a practical application see analysis under  
Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
Specifically, the claim is directed the naturally occurring correlation between altered levels of deoxyhypusine synthase autoantibodies in a sample that are detected in response to altered levels of deoxyhypusine synthase and the diagnosis of arteriosclerosis. The correlation between marker levels and presence/ risk of disease is also a law of nature/ natural phenomenon insofar as such a correlation exists in nature apart from any human action. See MPEP2106.04(b)
Also, the claim is directed to an abstract idea, because the step of determining arteriosclerosis based on an increase of the antibody level as compared to a sample from healthy subjects, this is step necessarily includes a comparison step to set forth diagnosis which  reads on forming an observation/evaluation/judgment/opinion regarding the subject’s likely diagnosis or prognosis.  See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. Such )). See MPEP2106.04(a)(2).  Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  See MPEP2106.04(a)(2).
Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application.
This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the presence of the disease based on a comparison to a sample obtained from healthy subjects, without more, is a judicial exception and not a practical application thereof. There are no subsequent steps recited that would be performed depending on the results of the assay. Here, appelant's method steps are not tied to a particular machine and does not perform a transformation. 

While a reference is made to binding an autoantibody to an immobilized deoxyhypusine synthase having a SEQ ID NO:1 or comprising the amino-acid sequence of residues 181-369 of SEQ ID NO:1 (claim 6) this, results in a temporary and reversible change of the protein, this is not a transformation in the legal sense of the word as there is no fundamental change in the nature of the protein itself.  There are not additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
In addition to the judicial exceptions, the claims also recite the step of detecting an amount of autoantibody able to bind deoxyhypusine synthase consisting of SEQ ID NO: 1, (claim 1) wherein detecting comprises the step of contacting the sample with In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
The step of detecting an auto-antibody against the deoxyhypusine synthase present in the test sample even if deoxyhypusine synthase is recited by its known sequence, is recited at a high level of generality such that it is not limited to any specific assay or testing technique. These steps are interpreted as insignificant extra solution (mere data gathering).   The step of detecting an autoantibody comprising contacting with its corresponding polypeptide autoantigen to detect a signal, was previously taken by those in the field of discovery of autoimmune antibody markers and therefore fail to add a feature that is more than well-understood, purely conventional or routine as cited before see ProtoArray v5 (office action 8/2018).  To reiterate, ProtoArray  is a commercially available  platform for serum profiling to identify differentially expressed autoantibodies in healthy and disease samples, wherein polypeptides including deoxyhypusine synthase protein i.e. SEQ ID NO:1 is included in the vast list of immobilized proteins.  Numerous publications use such arrays to contact with human 
Further such step of detecting an antibody specific to gene products present in a test sample is taught in the prior art, is well understood, purely conventional and routinely taken by others as previously  and in addition see  US 2003/0154032 (table 1, page 85, [0224] 0179][0031][0110][0215]; (US 20110236903 abstract table 43 [0177][0180][0455]);US 2009/0022731, abstract, table 3, [0060][0061][0056]. In addition such antibodies are taught as therapeutic agents that bind the specific polypeptide US 2003/0154032, table 1, page 85, [0272][0273];US 2009/0022731, abstract, table 3, [0060][0061][0056][0070].  Detecting the antibody-polypeptide complex, wherein polypeptide is immobilized is also routinely performed in the art US 2003/0154032, table 5, page 85,[0278]-0280] wherein the polypeptides can be full length or functional fragment thereof [0256] [0123], US2008/0267999 (Abstract; table 6a, p31,Fig 3;US 20110236903 abstract table 43 [0177][0180][0455])).  
Athena Diagnostics  v Mayo Collaborative Services (Fed Cir, 2017-2508, 2/6/2019) as follows:
we cannot hold that performing standard techniques in a standard way to observe a newly discovered natural law provides an inventive concept. This is because  “[t]he  inventive  concept  necessary  at  step  two . . . cannot be furnished by the unpatentable law of nature . . . itself.” Genetic Techs. Ltd. v. Medial L.L.C., 818 F.3d 1369, 1376 (Fed. Cir. 2016); see Mayo, 566 U.S. at 73 (considering whether the “claimed processes (apart from the natural laws themselves)” were routine and conventional). Rather, to supply an inventive concept the sequence of claimed steps must do more than adapt a conventional assay to a newly discovered natural law; it must represent an inventive application beyond the discovery of the natural law itself. Because claims 7–9 fail to recite such an application, they do not provide an inventive concept.

Such additional steps/ elements are also insufficient to render the claims patent-eligible because simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception. 
(B) Response to Arguments
Rejection of claims under 35 USC § 101



Appellant then asserts that as long as the claim recites administering treatment, the claim is eligible even if the claim recites or include a judicial exception. Appellant further  asserts that claims are similar to Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117 (Fed. Cir. 2018) and Natural Alternatives Int’l v. Creative Compounds LLC, 2017 WL 1216226 (Fed. Cir. Mar. 15, 2019) a they recite the step of administering in the affirmative which makes claims eligible.  
As previously explained, the level of generality in the instant claims stands in contrast to the treatment claims found patent-eligible in Vanda Pharm. Inc. v. West-Ward Pharm. Int’l Ltd., 887 F.3d 1117 (Fed. Cir. 2018) and Natural Alternatives Int’l v. Creative Compounds LLC, 2017 WL 1216226 (Fed. Cir. Mar. 15, 2019). The claims at issue in Vanda recited administering a specific drug (iloperidone) at specific dosage ranges based on a patient’s genotype. Vanda, 887 F.3d at 1135. Accordingly, the court found that although the inventors recognized the relationships between iloperidone, a patient’s genotype, and QTc prolongation, what they claimed is “an application of that relationship,” i.e., “‘a new way of using an existing drug’ that is safer for patients because it reduces the risk of QTc prolongation.” Id. (quoting Mayo, 566 U.S. at 87). The Federal Circuit characterized the Vanda claims as being directed to “a specific method of treatment for specific patients using a specific compound at specific doses to 
In contrast to the claims in Vanda/Natural Alternatives Int’l, the present claims do not specify any particular responder phenotype/genotype, any compound to be administered to achieve a claimed result, or any specific dosage of a specific compound.  The recited treating step does not limit the claims to a particular application; instead, the effect of the treatment limitations “is simply to tell doctors to apply the law somehow when treating their patients.” Mayo, 566 U.S. at 81-82.  As was the case in Mayo and Ariosa, the method claims at issue here amount to "nothing significantly more than an instruction to doctors to apply the applicable laws when treating their patients" using "conventional steps, specified at a high level of generality." Mayo, 132 S. Ct. at 1298, 1300; Ariosa, 788 F.3d at 1377-78.  Therefore, the instant claims do not set forth a practical application that is significantly more than the judicial exception itself.  
Appellant arguments on page 10 (last paragraph) of the Appeal Brief are not directed to the rejection of record but rather to Response to Appellant arguments addressed in the Final Action of 8/4/2020, where Examiner explained that in contrast to appellant arguments, the instant claims are much more like hypothetical claim 1 of the USPTO example 43 (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf, see pages 3-4) and not the eligible hypothetical claim 2, as the treatment is not particular.  As is was noted in the Advisory action 12/10/2020, Examiner arguments were 
In particular, USPTO example 43 claim 1 analysis explains that while the step of administering is performed in a specific subject population i.e. diagnosed with the NAS-3 disease and having a non-responder phenotype, the treatment is not particular and can be for example kidney transplants, kidney dialysis etc   Such treatment, while treating the subject diagnosed with nephrotic disease and having a non-responder phenotype, does not require the doctor to take the calculation steps into account when deciding which treatment to administer. (https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_app1.pdf, see pages 3-4).  In contrast, USPTO analysis for  example 43 claim 2 explains that the claim is eligible as it recites a particular treatment that has more than a nominal relationship to the judicial exception i.e. a therapeutic  agent that is capable of treating  the kidney disease i.e. NAS-3 and is not a steroid (pages 5-6).  
not resemble example 43 claim 2, as instant claims do not recite any particular treatment that has more than a nominal relationship to the judicial exception for subjects having an increased level in the marker and having arteriosclerosis.  
Further, in contrast to appellant arguments, while a response to both analysis under step 2A prong 2 and analysis under step 2B were given in the Response to Arguments (Final Action), this should not be misconstrued that the analysis under step 2B was used to explain whether claims were are integrated into a practical application. As set forth in the Final Rejection, the analysis under step 2A prong 2 (pages 4-5) is separate from the analysis under step 2B (pages 6-8).
Therefore, the instant claims do not set forth a practical application that is significantly more than the judicial exception itself.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        
Conferees:
/BAO THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641        
                                                                                                                                                                                                /SCARLETT Y GOON/QAS, Art Unit 1600                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires